DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, lines 1-2, the term “a single-ended format” should be --the single-ended format--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 3, the term “the memory device” lacks antecedent basis.
Claims 12-20 are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0049562) hereinafter Yu in view of Salvi et al (US 2003/0101401) hereinafter Salvi.
Regarding claim 1, Yu discloses a method, comprising: receiving data by differential signal transmission at a memory (see Fig. 1, [0004], [0025]).  Yu fails to disclose multi-bit encoding data; providing the multi-bit encoded data in a single-ended format.
Salvi discloses multi-bit encoding data (see Fig. 8, Abstract, [0018], [0110], [0113]); providing the multi-bit encoded data in a single-ended format (see [0105]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to encode multi bits and provide the multi-bit data in the single-ended format as taught Salvi into the teachings of Yu in order to generate. addresses for write and read operations for the memory.
Regarding claim 2, Yu discloses wherein multi-bit encoding comprises encoding a plurality of bits into a signal having one of four voltage levels indicative of logic levels of the plurality of bits (see [0025] to [0027]).
Regarding claim 3, Yu discloses wherein receiving data by differential signal transmission comprises receiving the differential signal transmission on a pair of channels (see [0025], [0034]).
Regarding claim 4, Salvi discloses wherein providing the multi-bit encoded data in a single-ended format comprises providing a single-ended signal on each channel of the pair of channels (see Abstract, [0010], [0018]).
Regarding claim 5, Salvi discloses wherein the data is received at a data rate and the multi-bit encoded data is provided on each of the channels of the pair of channels at one-half of the data rate (see Abstract, [0049], [0094], [0095]).
Regarding claim 6, Salvi discloses wherein multi-bit encoding the data comprises multi-phase encoding the data (see [0017], [0073], [0074]).
Regarding claim 7, Salvi discloses wherein multi-bit encoding comprises encoding two bits of a plurality of read data bits to be transmitted on a single bus line at one time (see [0018], [0096], [0096]).
Claims 12-17 are similar to claims 2-7.  Therefore; claims 12-17 are rejected under a similar rationale.
Claims 8-10, 11, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0049562) hereinafter Yu and Salvi et al (US 2003/0101401) as applied to claims (1, 7) above, and further in view of Yu et al (US 2010/0049878) hereinafter Yu ‘878 cited in the IDS filed on 12/30/2021.
Regarding claim 8, Yu and Salvi fail disclose reading out the plurality of read data bits from a memory array in parallel. (see [0139], [0145], 
Yu ’878 discloses reading out the plurality of read data bits from a memory array in parallel (see Abstract, [0009], [0117], [0139]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to read out the plurality of read data bits from a memory array in parallel as taught Yu ‘878 into the teachings of Yu and Salvi in order to significantly increase data transfer and decrease power consumption.
Regarding claim 9, Yu ’878 discloses wherein the memory array comprises NAND flash memory (see Abstract, [0025], [0026]).
Regarding claim 10, Salvi discloses wherein the memory array comprises dynamic random-access memory (see [0129]).
Claim 11 is similar to claims 1 and 8.  Therefore; claim 1 is rejected under a similar rationale.
	Claims 18-20 are similar to claims 8-10.  Therefore; claims 18-20 are rejected under a similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al (U.S. Pat. 10,692,555) disclose semiconductor memory devices enabling read strobe mode and related methods of operating semiconductor memory devices.
Chen et al (U.S. Pat. 8,897,084) disclose a dynamic data strobe detection.  
Gillingham et al (U.S. 8,086,813) disclose a synchronous memory read data capture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        KT
October 18, 2022